Title: From John Adams to Alexander Hill Everett, 24 August 1811
From: Adams, John
To: Everett, Alexander Hill



Mr. Everett
Quincy August 24th. 1811

The Pamphlet I sent You was written in the Boston Gazette between the first Congress in 1774 and the second Congress which was in 1775 immediately after the Battle of Lexington—it was printed by Edes and Gill under the signature of Novanglus in answer to Massachusettensis written by Jonathan Sewal in Madam Draper’s Paper. Almon in London seized upon Novanglus and printed him in a Volume of Prior documents as a Suppliment to his Annual Register for 1775 from whence it was reprinted in London in the Pamphlet You have: which I pray You to return to me because I have no other Copy and know of no other in America.
Your favour of July 22d contains Mysterious Matter, altogether unknown to me, and in my retired hermitical Life altogether impenetrable and inscrutable. All I can say is, I will be the Tool of no Faction, nor of any Party and whenever it is thought proper to discontinue my correspondence in the Patriot, I am willing.
In the year 1773 there was a controversy in the General Court between Governor Hutchinson and the House of Representatives concerning the Supremacy of Parliament, or its absolute authority over the Colonies “in all cases whatsoever”. The Speeches, Answers, Replications, Rejoinders &c between the Governor and the House were printed in the Journals of the House, they were afterwards collected in a Pamphlet and published by themselves. I have neither the Journals of that time, nor the distinct Pamphlet but I earnestly wish to acquire them. As you are in the midst of printers and Booksellers, I ask the favour of You to inquire of the persons most likely to know whether the Journal or the Pamphlet are in being and to be purchased at any price, Judge Paine, I know possesses one of these Pamphlets—perhaps Governor Gerry—perhaps Mr. Lovel.
In 1773 or 1774 the House of Representatives impeached Chief Justice Oliver and his associate Judges for receiving their Salaries from the Crown of Great Britain before the Governor and Counsel. This impeachment was printed in the Journal but not in any Pamphlet—I wish to know if that Journal is any where to be found
In 1786—1787—1788. the first Volume of my Defence of the Constitution was reprinted in Boston, I know not by what Printer. I wish to know; and whether any Copies remain and how many and what Price will be demanded for the whole set that remains, another Edition of it was printed in New York and another in Philadelphia I should be glad to purchase all that remain of the three Editions—if the price is not too Great—I know not if any Copies remain of either.
Without mentioning my name or bringing me into View and without putting yourself one moment out of Your way, I should be obliged to You if You could obtain any information upon any of these subjects, by natural inquiries of any Persons likely to know.
Neglect no Business or pleasure or amusement for any of these enquiries, but You may possibly find Facts in the Course of these Inquiries of the last importance in the History of this Country which You have not Yet contemplated in their full force.
The Corruptions of Tradition lay the sure foundations for Corruptions of History—The gross and scandalous Corruptions of American Traditions are enough to discourage Virtue and establish Vice, whatever can be done to counteract the baleful Mischief, ought not to be omitted or neglected or Procrastinated. Divert not Your time or Your thoughts from Your own contemplations for the Public or Your self upon these perhaps idle Curiosities But if anything falls naturally in Your way—You will Oblige / Your very friendly, humble Servant
John Adams